IN THE SUPREME COURT OF THE STATE OF DELAWARE

CORRINE SHAW

No. 552, 2014

Defendant Below,
Appellant, Court Below — Superior Court
of the State of Delaware in and

v. for New Castle County

BANK OF AMERICA, N.A.,
successor by merger with BAC
HOME LOANS SERVICING,

LP FKA COUNTRYWIDE HOME
LOANS assignee of MORTGAGE
ELECTRONIC REGISTRATION
SYSTEMS, INC, as nominee for
HAMILTON NATIONAL
MORTGAGE COMPANY,

CA. No. N11L-08—086

Plaintiff Below,
Appellee.

mmmmmmmmmmmmmmmmmmm

Submitted: February 6, 2015
Decided: April 21, 2015

Before STRINE, Chief Justice, VALIHURA and VAUGHN, Justices.
0 R D E R
This 21St day of April 2015, upon consideration of the briefs of the parties
and the Superior Court record, it appears to the Court that
(1) The defendant/appellant, Corrine Shaw, ﬁled this appeal from the
Superior Court’s order dated September 17, 2014 that summarily dismissed her
“motion for relief from judgment” in a mortgage foreclosure action. We ﬁnd no

merit to the appeal. Accordingly, we AF FIRM.

(2) In 2005, Shaw entered into a mortgage agreement with Hamilton
National Mortgage Company. The mortgage secured a $325,000.00 loan against
Shaw’s residential property in Bear, Delaware (hereinafter “the Property”). Under
the terms of the mortgage, Shaw promised to pay the loan in monthly installments.

The mortgage also provided that if Shaw defaulted, the mortgage company could
require immediate payment in full on the loan secured by the mortgage. In 2006,

the mortgage was assigned and the note was transferred to the plaintiff/appellee,

Bank of America (“BOA”).

(3) In September 2009, Shaw stopped making the monthly mortgage
payments. Thereafter, Shaw was notiﬁed that she was in default and that if the
default was not cured, BOA would accelerate the balance due on the loan secured
by the mortgage.

(4) In August 20] 1, BOA ﬁled an in rem scirefacias sur mortgage action
against Shaw, seeking all sums due under the mortgage. In December 2012, at
BOA’s request, the matter was transferred to the dormant docket. In July 2013, at
BOA’s request, the matter was transferred back to the active docket, and BOA
ﬁled a motion forjudgment. In August 2013, Shaw ﬁled an answer in opposition
to the motion, claiming that the mortgage was “void” because BOA was “not the

holder in due course of the Original Note.”

. w 

(5) In September 2013, Shaw ﬁled for Chapter 7 bankruptcy, which
effectively stayed the Superior Court action. In 2014, when the stay was lifted,
BOA revived its motion forjudgment.

(6) The Superior Court Judge assigned to the case referred BOA’s motion
for judgment to a Commissioner for consideration and disposition. At a hearing
held on February 28, 2014, Shaw’s son, Levance Richardson (“Richardson”),
asked to appear on behalf of Shaw who, he said, was unable to attend clue to
illness. Richardson also asked to intervene in the action, contending that Shaw had
recently signed a quitclaim deed that purported to assign her interest in the
Property to him. When BOA objected, arguing that a quitclaim deed was in
violation of the terms of Shaw’s mortgage, the Commissioner denied Richardson’s
request to intervene as a party to the action. As a “courtesy,” however, the
Commissioner allowed Richardson to participate in the hearing on behalf of Shaw.
At the hearing, Richardson argued that the mortgage was void because BOA was
not the “holder in due course,” and that the debt secured by the mortgage was
discharged in bankruptcy.

(7) At the conclusion of the February 28, 2014 hearing, the Commissioner
granted BOA’s motion forjudgment. The Commissioner concluded that there was
a valid mortgage that was not paid, and that Shaw had not pled a meritorious

defense to the action brought by BOA as the proper party in interest. In a written

3

order entered on February 28, 2014, the Commissioner entered a judgment in

BOA’s favor in the amount of $412,542.70.

(8) Thereafter, between February 28, 2014 and March 13, 2014, Shaw
and Richardson ﬁled motions and amended motions asking the Commissioner to
“reconsider” the February 28, 2014 order. By orders dated March 12 and March
17, 2014, the Commissioner denied the motions and amended motions.

(9) Shaw and Richardson appealed the Commissioner’s February 28,
2014, March 12 and March 17, 2014 orders to the Superior Court Judge assigned
to the case. In motions and amended motions ﬁled between March 25, 2014 and
May 5, 2014, Shaw and Richardson argued that Richardson should be allowed to
intervene in the action, that the mortgage was void due to BOA’S lack of standing
to bring the action, and that the debt secured by the mortgage was discharged in
bankruptcy. After granting Shaw additional time to obtain the transcript of the
February 28, 2014 hearing, the Superior Court entered an order on July 8, 2014
that afﬁrmed the Commissioner’s February 28, 2014 and March 12 and 17, 2014
orders. The court ruled that BOA had met its “burden of proving that it is legally
entitled to foreclosure,” and that Shaw “did not present evidence to the contrary.”1

(10) Shaw did not appeal the Superior Court’s July 8, 2014 order to this

Court, as she had a right to do. Instead, on August 15 and August 25, 2014, Shaw

I Bank of America v. Shaw, 2014 WL 4956672, at 119 (Del. Super. July 8, 2014).
4

ﬁled a motion and an amended motion for relief from judgment under Superior
Court Civil Rule 60(b) (“Rule 60(b)”).

(11) Under Rule 60(b), the Superior Court has discretion to relieve a party
from a ﬁnal judgment upon a showing of mistake, inadvertence, surprise,
excusable neglect, newly-discovered evidence, fraud, misrepresentation or other
misconduct, voidness, satisfaction, release, discharge, reversal or vacation of a
prior judgment, or any other equitable reason justifying relief from judgment.2
Shaw sought relief under Rule 60(b) on the basis of her previously rejected claims
that BOA lacked standing to bring the action, and that the debt was discharged in
bankruptcy. By order dated September 17, 2014, the Superior Court dismissed
Shaw’s Rule 60(b) motion as frivolous, noting that Shaw was “not entitled to
litigate and re-litigate this mortgage foreclosure as she [sees] ﬁt.” This appeal
followed.

(12) On appeal from the dismissal of her Rule 60(b) motion, Shaw
continues to claim that BOA lacked standing to ﬁle the action, and that the debt
was discharged in bankruptcy. Having carefully considered the parties’ briefs on
appeal and the Superior Court record, we ﬁnd no error or abuse of discretion in the
Superior Court’s summary dismissal of Shaw’s Rule 60(b) motion. It is clear from

the record that Shaw’s Rule 60(b) motion raised claims that were considered by the

3 Del. Super. Ct. Civil R. 60(b).

Superior Court and denied as without merit in the court’s order of July 8, 2014,
which Shaw did not appeal. Under Delaware law, Shaw is prohibited from using
her Rule 60(b) motion as a substitute for a timely-ﬁled appeal from the Superior
Court’s July 8, 2014 order.3 On appeal from the Superior Court’s September 17,
2014 order, Shaw has failed to demonstrate the existence of mistake, inadvertence,
surprise, excusable neglect, newly-discovered evidence, ﬁ'aud, misrepresentation
or other misconduct, voidness, satisfaction, release, discharge, reversal or vacation
of a prior judgment, or any other equitable reason justifying relief from judgment,
as required by Rule 60(b).

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

BY THE COURT:

 

3 White v. State, 2007 WL 604723 (Del. Feb. 28, 2007) (citing State v. Skinner, 632 A.2d 82, 84
(Del. 1993)).

6